Title: To George Washington from Arthur St. Clair, 14 November 1781
From: St. Clair, Arthur
To: Washington, George


                  
                     Sir
                     Richmond Novemr 14. 1781
                  
                  On the Afternoon of the 9th instant I arrived at this place, and this day will have all the Troops and Stores over the River.
                  You will doubtless be surprised at the time that the Passage will have taken up, and indeed it has been a very mortifying delay to me; but notwithstanding that Major Clayborne, the Quarter Masr Genl for the State had been sent forward to make the necessary preparations to give us dispatch, I found not the smallest provision was made either for that purpose, or to procure Forage for our Horses; and I have been forced to get on the best I could with the common ferry Boats, only one of which could take in a Waggon.
                  The Quarter Masters seem to be every where a very useless set of People, but peculiarly so here.  I could not even obtain one of them, and they are numerous, to go forward to Petersburgh that the same difficulties might not again meet us there—however Means are taken to prevent that happening.  Your Excellency knows the wretched condition in which the Horses were when I left York, particularly those that drew the Pieces, and I mentioned the hopes I had of meeting with some assistance from the Government here—unfortunately the Governour is too sick to attend to business, and there is neither Council nor Assembly: however sixty Horses arrived last Night from Anapolis for General Greens Army.  These I must detain, and by means of them I shall be able to get forward, without seizing from the Inhabitants, which I must otherwise have been obliged to do and from which I am glad to be relieved, both on account of the unequal manner the burthen falls, and the disgust it creates.
                  On the 10th I sent an Express to Colonel Febiger at Cumberland Court House directing him to put the Virginia Troops, which I expected would at least have amounted to five hundred Men, in motion for Taylors Ferry, and Yesterday receive the inclosed Letter in return, by which your Excellency will see that the utmost I can expect of them is 150 Men which will make General Gists Brigade about Five hundred, and with General Waynes, may enable us to bring twelve hundred to action.  I have inclosed the Returns for your more particular satisfaction.  The Accounts I have from Carolina are from General Jones of the 9th instant.  The Enemy still occupy Wilmington, their force about four hundred british, and six hundred Tories.  They have erected some Works about the Town, and have a block House at a Bridge over the North East river, about ten miles above it—about two thousand Militia have taken post on the South side of Cape Fear River with a view to prevent the Enemy from passing by land to Charles Town.
                  It appears to me at present that with the assistance of the Militia we may perhaps be able to do something against Wilmington by a Coup De Main, but if they are so posted, or their Works such that it would be improper to attempt to force them, we are not provided with the Artillery to compell a surrender; indeed our stock of Ammunition is so triffling, that it would be the most ridiculous thing in Nature to think of setting down before a Place—how it happened I cannot tell, but I could obtain no more than One hundred rounds of shot for each Piece, tho I required at least treble that number.  I see that I run an extreme risque in this Business.  The wish the people of North Carolina will naturally have to see their Country rid of the Enemy, and the aid they will flatter themselves from my Detachment, will make them very sanquine, and expose me to their severest censure, should I decline to attempt dislodging them—and on the other hand if I do attempt it and fail, it will never be considered that the means were inadequate— in my private circumstances, which your Excellency is acquainted with, scarce any thing but the Hope of acquiring some Fame, would have induced me to continue in the service, and I am in the direct road to loose the little Character I have.  I shall however use my best abilities to turn every circumstance to public Account; and should I be unfortunate will depend upon the friendly Candor of Your Excellency to support me, if upon a fair Investigation I shall appear to deserve Support and shall from time to time inform you of every occurence and am with sincere Esteem and respect Sir Your Excellys most Obedient Servant
                  
                     Ar. St Clair
                  
                  
                     I find I have neglected to return Cap. Gerlach’s Letter and the York Inhabitants reply to Colol Pickerings Proposals—They also are enclosed.
                  
                   Enclosure
                                    
                     
                        Sir
                        Cumberland old Courthouse Novb. 11th 1781.
                     
                     The very few Virginia continental Troops, that were left on the Ground after the Surrender of York are now at this place, where they arrived on the 2nd instant in the most wretched and miserable Situation I ever saw a Set of men in my life, having left on their Way upwards from York, at Williamsburgh and other places more than 200 men, who could not reach this, they came here with a View to get equipt and march to the Southward and we are destitute of almost every Thing necessary to equip them except a few bad Coats, not a Shirt or a Hat to put on them, and this is not our worst Misfortune for on the 6th instant four of our men broke out with the small pox four more are broke out since and upwards of 150 are here; who have not had it exclusive of a large Number who were left on the Road and all were in York.  Major Paulson who marchd up the Detachment from York fully persuaded of the Impossibility of marching from hence for some Time has furloughd; most of the Officers, the Baron also furloughed a Number to the 15th of December.  Thus Situated, you will plainly see the Impossibility there is of marching the men off immediately, especially as the Doctor wishes that we must inoculate or loose 2/3 of the men, indeed I had begun to inoculate when I receivd yours per Express and hardly know whether to stop or not.  There is about 150 well men present, those if I had Shirts Shoes and Blankets for them might be sent off immediately.  I have Sixty two Sick present, occasion’d chiefly by Nakedness and Cold exclusive of the Small pox.  You will be so obliging as to lett one of your Aids de Camp call upon Colo. Davies the Commissioner of War, to whom I have wrote a long and circumstantive Letter respecting my Situation and send it by the Express, who bears this, or Major Finley of the 1st Virginia Regiment, who leaves this to Day & will wait on you in Richmond to answer such particulars as you shall choose to enquire after.
                     I shall esteem it a singular Favor to be honor’d with your Directions respecting the men who have the Small pox, their Situation is really dangerous and miserable being destitute both of Medicine and Nourishment.  
                     I have includ’d Colo. Davies Return of the effectives I expect to have ready by the 10nth Day of next month with an Estimate of the Cloathing wanting to equip them for the field of which I enclose a Copy and have the honor to be with the greatest Veneration and Respect Sir Your most obedient and most humble Servant
                     
                        Christian Febiger
                        
                     
                  
                  
               